—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered November 28, 1990, convicting defendant, upon his plea of guilty, of three counts of murder in the second degree, and sentencing him to three concurrent terms of 15 years to life, to run consecutive to sentences previously imposed in this State and in New Jersey, unanimously affirmed.
The sentencing court properly exercised its discretion (CPL 220.60 [3]) in denying defendant’s application to withdraw his guilty plea based upon his claimed misunderstanding as to the imposition of consecutive, rather than concurrent, sentences. The record reveals that this element of the sentence was clearly explained by the court and discussed at length between defendant and his counsel (see, People v Richards, 165 AD2d 700, lv denied 76 NY2d 990; People v Braun, 167 AD2d 164, 165) and that defendant had ample opportunity to consider the matter, and that the plea was otherwise knowing and voluntary (see, People v Curet, 176 AD2d 160, lv denied 78 NY2d 1127, citing People v Harris, 61 NY2d 9).
We have considered defendant’s other arguments and find them to be without merit. Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.